UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-16362 First Franklin Corporation (Exact name of registrant as specified in its charter) 4750 Ashwood Drive, Cincinnati, Ohio 45241 (513)469-5352 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) Not Applicable (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [X] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i) [] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date: -0- Pursuant to the requirements of the Securities Exchange Act of 1934, First Franklin Corporationhas caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:March 28, 2011 By: /s/ Thomas J. Linneman Thomas J. Linneman President and Chief Executive Officer of Cheviot Financial Corp. (Successor by merger to First Franklin Corporation)
